 Case 2:18-cr-00038-CCC Document 48 Filed 10/27/20 Page 1 of 1 PageID: 542




                PAULETTE PITT, ESQ.
                   97 Main Street
                     Suite 206
            Woodbridge, New Jersey 07095
                   (908)421-0276
                attorneypitt@gmail.com

                   October 27, 2020

Filed Electronically on EM/ECF
Honorable Claire C. Cecchi, U.S.D.J.
Martin Luther King, Jr., United States Courthouse
50 Walnut Street
Courtroom 5B
Newark, New Jersey 07102

Re:   United States v. Dianthe Martinez-Brooks
      Criminal Number 18CR38(CCC)

Dear Judge Cecchi:

     It is my understanding that the Court has now received the
final brief from the Government in response to defendant’s
Motion for Reduction of Sentence. Accordingly, I am writing to
request Oral Argument on this motion. If granted, I request
that the argument be held by telephone or by video conference to
alleviate health and safety concerns.
     In addition, counsel requests a Status Conference with
respect to a payment made by Dianthe Martinez-Brooks pursuant to
the Consent Judgment and Order of Forfeiture entered on
September 18, 2018. Ms. Martinez-Brooks remitted this payment
in October 2018. As of this date, the payment has not been
approved for payment to the NWCDC.
      Thank you for your consideration in this matter.
                                  Respectfully Submitted,
                                  s/ Paulette Pitt
                                  Paulette Pitt
c.c.: Jihee Suh, Esq., Assistant United States Attorney
